Citation Nr: 1620784	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  12-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to December 26, 2014 and 70 percent from December 26, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 26, 2014.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  

This case comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The RO granted service-connected disability compensation for PTSD and assigned an initial disability rating of 30 percent, which the Veteran appealed.  

At his request, the Veteran and his wife testified at a Travel Board hearing in May 2014.  A Veterans Law Judge who has since left the Board presided over the hearing.  In March 2016, the Board mailed a letter to the Veteran, informing him that, because the Judge who presided over the hearing was unable to decide his appeal, he had the right to another hearing before another judge.  In response, the Veteran wrote that he did not want a second Board hearing.  Since the Veteran has waived his right to a second Board hearing, this appeal does not need to be decided by any particular judge.

In November 2014, the Board remanded the case for additional development.  After obtaining certain medical records and arranging a new examination, the Agency of Original Jurisdiction (AOJ) issued a new decision, dated February 2015, increasing the disability rating for PTSD from 30 percent to 70 percent.  December 26, 2014 (the date of the examination) was assigned as the effective date of the increase.  

In October 2015, the RO determined that the Veteran was no longer competent to handle his VA benefits.  He did not oppose this finding and his wife was appointed as a fiduciary.

The issues of entitlement to an initial 100 percent rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 22, 2011, the Veteran's service-connected PTSD has been productive of occupational and social impairment with deficiencies in most areas.

2.  From June 22, 2011, the Veteran's service-connected disabilities have prevented him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

1.  The criteria for a 70 percent rating for PTSD, were met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of a TDIU are met from June 22, 2011.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  When VA receives a substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, after receiving an ordinary application for service-connection, VA must inform the Veteran of all of the essential elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

This appeal arises from the Veteran's disagreement with the disability rating assigned after the Board granted service connection for PTSD.  Because the claim for service connection was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by obtaining his service treatment records, post-service records of medical treatment from VA medical centers and additional medical and claims processing records from the Social Security Administration (SSA).  The RO also arranged examinations of the Veteran in August 2011 and December 2014 and obtained written reports of the examiners' findings.  

VA's duty to assist requires the Board to enforce the claimant's right to compliance with its prior remand instructions.  In November 2014, the Board ordered the Agency of Original Jurisdiction (AOJ) to obtain additional VA treatment records and to arrange a new examination.  The record reflects that the AOJ obtained copies of the requested records.  

The AOJ complied with the Board's instructions by arranging the December 2014 VA examination.  The remand instructions requested that the examiner determine the severity of the symptoms attributable solely to PTSD.  The examiner was also asked to assign a global assessment of functioning (GAF) score to the Veteran's PTSD.  The examiner did not assign a GAF score.  He did, however, differentiate with precision the symptoms attributable to PTSD and the symptoms attributable to other conditions.  He also assessed the intensity of the Veteran's PTSD symptoms under the VA's rating criteria.  Moreover, in this decision, the Board is increasing the rating assigned for PTSD prior to December 26, 2014 from 30 percent to 70 percent and it is clear that the Veteran has never met the criteria for a 100 percent disability evaluation.  For these reasons, the Board finds that the December 2014 VA examination report is adequate, notwithstanding the examiner's failure to assign a GAF score.  For these reasons, VA substantially complied with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Having taken these steps, VA satisfied its duties to notify and assist the Veteran and the Board may proceed to consider his claims on the merits.

Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999). As explained below, a 70 percent evaluation for PTSD is warranted throughout the appeal period.

The criteria for the 30 percent rating for PTSD - currently assigned from June 22, 2011 to December 26, 2014 - contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9413.

The criteria for a higher, 50 percent rating contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating - which the AOJ has assigned for the period beginning December 26, 2014 - is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the GAF score.  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the fifth edition of the same treatise (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The DSM-5 criteria apply only to applications for benefits that were received by VA or that were pending before the AOJ on or after August 4, 2014.  They do not apply to claims certified for appeal to the Board or claims pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, prior to the effective date.  See 80 Fed. Reg. 14,308-01, 14,308 (March 19, 2015).  For this reason, the Board may consider the global assessment of functioning scores in the Veteran's examinations reports and medical records.

Shortly after he filed the present claim, the Veteran was examined by a VA psychiatrist in August 2011.  The diagnosis was PTSD associated with traumatic events which occurred during his active duty service in Vietnam.  In addition to PTSD, the Veteran suffered a stroke in 2009, resulting in significant functional limitations.  The examiner assigned a GAF score of 36, reflecting the combined effects of the stroke and service-connected PTSD.  The examiner added that "as far as I can tell" his GAF score due to chronic PTSD alone was 45.

The August 2011 examination report indicates that the severity of the Veteran's PTSD was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks - i.e., the criteria for the 30 percent rating initially assigned by the AOJ.  The examiner's application of the rating criteria is not, however, binding on the Board.  

In Section III of the report ("Clinical Findings"), the examiner noted that the Veteran had been socially withdrawn since he returned from Vietnam.  His PTSD symptoms included recurrent and distressing recollections of stressful events in Vietnam, including distressing dreams, and acting or feeling as if the traumatic events were recurring, i.e., dissociative "flashback" episodes.  The Veteran's PTSD was also characterized by efforts to avoid thoughts, feelings or conversations associated with the trauma, feelings of detachment or estrangement from others, and a restricted range of affect.  The report also indicated difficulty falling or staying asleep, difficulty concentrating, hypervigilance and exaggerated startle response.  The examining psychiatrist believed the Veteran's descriptions of his symptoms were credible, adding "[the Veteran] was totally genuine today, and is clearly deserving of whatever C&P benefits can be offered to him now, in my opinion."

Based on the August 2011 report, the AOJ assigned a 30 percent rating for PTSD.  In his subsequent substantive appeal (VA Form 9), the Veteran indicated that he believed that his stroke symptoms "masked many of my PTSD symptoms and my ability to communicate effectively with my counselors."  It was not clear that the Veteran was referring to the VA examiner in the statement, but the May 2014 hearing testimony of the Veteran's wife indicates that, since his stroke, he often needs her to be present in order to communicate effectively and that she was not present with him for the August 2011 VA examination.  

Based on this statement in the VA Form 9 and the potential for uncertainty about which symptoms should be attributed to PTSD and to the stroke, the Board remanded the case and the AOJ arranged another examination in December 2014.  

Unlike the August 2011 report, the December 2014 VA examiner identified four diagnoses: PTSD, unspecified depressive disorder, alcohol use in sustained remission and cannabis use in sustained remission.  The report acknowledged the Veteran's stroke as a non-psychological medical diagnosis relevant to understanding or managing the Veteran's mental health disorders.  

While the December 2014 VA examiner did not assign a GAF score, he did precisely differentiate the symptoms attributable to PTSD and depression - there were no significantly disabling symptoms attributed to cannabis and alcohol use in sustained remission.  The examiner wrote that PTSD was associated with recurrent, intrusive and distressing recollections of trauma, recurrent distressing dreams, intense reactivity to exposure to cues associated with the trauma, efforts to avoid thinking about the trauma, hypervigilance and exaggerated startle response.  

In the examiner's opinion, the following are overlapping symptoms, attributable to both PTSD and depression and, according to the examiner, differentiating them is impossible without speculation: markedly diminished interest in significant activities, feeling detached or estranged from others, restricted range of affect, difficulty sleeping, irritability, and difficulty concentrating.  For these symptoms, the Board will resolve all doubt in the Veteran's favor and assume that they are associated with his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner indicated that the PTSD symptoms met the criteria for a 70 percent rating - i.e., occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking and/or mood.  The Veteran's PTSD was also associated with depressed mood, anxiety, suspiciousness, mild memory loss, impairment of short- and long-term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

The Board has also reviewed the Veteran's mental health treatment records.  These include a December 2009 note of a VA psychiatrist describing frequent nightmares about war.  The Veteran apparently was startled by loud noises and suffered from low energy and feelings of worthlessness.  The examiner assigned a GAF of 45.  He denied suicidal ideation and hallucinations or delusions.  The same psychiatrist assigned a GAF of 55 in January 2010.  

The records describe many other appointments for mental health treatment over the subsequent years.  His GAF score was assessed at 55 in January 2010 and in October 2010.  By April 2011 it was 50 and it remained 50 as of May 2012, August 2012, November 2012 and February 2013.  In February 2013 and May 2013 it was 55.  The symptoms recorded in these treatment notes are similar to the symptoms described in examination reports.  The Veteran apparently experienced trouble sleeping, including night sweats, tossing and turning, hyperarousal, avoidance and numbing.  But he always denied suicidal and homicidal ideation.  On several occasions, he described his relationships with his wife and daughter in favorable terms and it appears that he looked forward to visits with his daughter and to family vacations and outings.

Social Security records dated July 2010 indicate problems with concentration and memory.  

Having reviewed the evidence, the Board finds that the first segment of the currently assigned staged rating (30 percent prior to December 26, 2014 and 70 percent afterwards) does not adequately reflect the severity of the Veteran's PTSD symptoms.  Indeed, a full review of the Veteran's medical records reflects similar symptoms throughout the appeal period.  

Both VA examination reports identified recurrent and distressing recollections of stressful events, distressing dreams, efforts to avoid thoughts, feelings or conversations associated with trauma, difficulty concentrating, hypervigilance, exaggerated startle response, feelings of detachment or estrangement from others, and a restricted range of affect.  Although memory loss was not noted in the August 2011 report, the December 2014 report is not the first time memory loss was noted.  It appears in the social security documents in July 2010.  

The GAF scores assigned by the Veteran's treating mental health professionals reflect stability in the Veteran's PTSD symptoms over a period of several years.  Given this relative stability, the absence of the Veteran's wife from the August 2011 VA examination, and his need for his wife to be present to communicate effectively, the Board relies on the report by the Veteran and his spouse that the Veteran's impairment of short and long-term memory, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances - first noted on the second VA examination were present at the inception of the appeal.

For these reasons, the initial rating for the Veteran's service-connected PTSD prior to December 26, 2014 will be increased from 30 to 70 percent.  

As addressed in the REMAND below, the Board defers consideration of a 100 percent schedular rating for PTSD and/or extraschedular consideration pending further AOJ adjudication. 

Individual Unemployability

The claim for an increased initial disability rating for the Veteran's PTSD was the only appeal issue certified to the Board in this case. The Veteran specifically claimed he was unable to work due to his PTSD in a separate proceeding before the RO and, in October 2015, he was granted a total disability rating based on unemployability (TDIU), effective December 26, 2014 - the date of the most recent VA psychological examination.

Under these circumstances, two principles make it necessary to further consider the issue of TDIU prior to December 26, 2014.  The first is that, in an increased rating claim, the claimant for VA benefits is presumed to be seeking the maximum benefit allowed by law and regulation, and such a claim remains in controversy if less than the maximum available benefit is awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Secondly, when the issue of TDIU is raised during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curiam).

Since the issue of TDIU is part of his increased rating claim for PTSD, and the Veteran's is presumed to be seeking the maximum possible benefit, his increased rating claim necessarily includes a claim for TDIU effective the date of his 70 percent initial rating for PTSD, June 22, 2011.  

PTSD is the Veteran's only service-connected disability.  By granting TDIU, VA has essentially conceded that he is totally precluded, by reason of his PTSD, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Because the Veteran's PTSD rating is now 70 percent beginning June 22, 2011, the schedular requirements for a TDIU are met for the entire period under review.

As this decision has explained, a 70 percent rating for PTSD is appropriate for the entire period since June 22, 2011 because the severity of the symptoms associated with that disability have been essentially stable since that time.  Since VA granted a TDIU rating based on the Veteran's service-connected PTSD, it necessarily follows that the appropriate effective date for TDIU is the effective date of the 70 percent rating for PTSD, that is, the date of receipt of the Veteran's initial claim for service connection for PTSD. See 38 U.S.C.A. § 5110 (West 2014). 



ORDER

Entitlement to a 70 percent initial rating for PTSD is granted from June 22, 2011.

Entitlement to TDIU is granted from June 22, 2011.


REMAND

The AOJ last adjudicated the increased rating for PTSD claim in a March 2015 supplemental statement of the case.  Thereafter, additional relevant evidence was added to the record by the AOJ which has not been considered in adjudicating the claim on appeal.  The case was certified to the Board in January 2016.  As this evidence was added to the record prior to certification, this evidence must be considered by the AOJ in the first instance.  38 C.F.R. § 19.31(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since February 2015.

2.  Thereafter, readjudicate the issue of entitlement to a 100 percent schedular rating for PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


